DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “throttling member” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Throttling member” has been interpreted according to the corresponding structure described in the specification a page 6, line 28 – page 8, line 6, and illustrated in Figs. 1-8.  In particular, at page 6, line 28, the specification indicates the throttling members as being made of bars.  At page 7, line 1 – page 8, line 6, the specification discusses the various functional configurations of the throttling members.  “Throttling member” is therefore interpreted as a bar configured to perform in the manners described (and illustrated in the Figures), and equivalents thereof.
For the record, the limitation “heating elements” in claim 6 has not been interpreted under 35 U.S.C. 112(f), since it is a well-known and understood term of art within the HVAC arts.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 1, line 11, the claim recites the limitation “alternated with.”  The exact meaning of this limitation is unclear.  Does it mean that a throttling member substitutes for a distribution pipe, that the throttling members and the distribution pipes are disposed such that they successively alternate from one to the other along a certain direction.  Based on the disclosure, it appears that Applicant intends the latter interpretation.  The claim should be amended to more clearly describe the arrangement.  The Examiner suggests language such as “a plurality of throttling members disposed such that they successively alternate with the distribution pipes….” 
	At claim 1, line 18, the claim recites “a single throttling member.”  However, the claim has already recited “a plurality of throttling members” at line 11 of the claim.  It is unclear from the claim whether “a single throttling member” is meant to be part of the plurality of throttling members, or is meant to be a new, distinct throttling member.  The Examiner suggests amending the claim to read: “a single throttling member of the plurality of throttling members.”
	Claims 2-7 are also rejected since they either depend from or incorporate the subject matter of claim 1.
	At claim 3, line 2, the claim recites “the distribution pipe.” It is unclear as to which distribution pipe this refers.  It is believed that it is meant to be the “respective distribution pipe” of claim 2.  Further, the claim also recites the limitation “the throttling member.”  It is also unclear as to which throttling member this refers.  It is believed that it is meant to refer to “each throttling member” recited in claim 2.  Appropriate clarification and correction is required.  The Examiner suggests rewriting the claim to read: “wherein said each respective throttling member is attached to said respective distribution pipe.”
	At claim 4, line 3, the claim recites “at least one throttling member.”  However, base claim 1 has already recited “a plurality of throttling members.”.  It is unclear from the claim whether the “at least one throttling member” is meant to be part of the plurality of throttling members, or is meant to be a new, distinct throttling member.  The Examiner suggests amending the claim to read: “at least one throttling member of the plurality of throttling members.”

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   As per independent claim 1, the closest prior art are Bulliard (FR 2725404) and Kyoritsu Air Tech. (JP 2001027444).  
Bulliard teaches a vehicle HVAC system including flexible distribution tubes 11 & 12, configured to be coupled to an air conditioning unit.  However, Bulliard fails to teach or suggest the arrangement combination of claim 1, and in particular comprising a plurality of throttling members [disposed such that they successively alternate with] the distribution pipes said the distribution pipes and controllable to adjust air passage cross-section of the distribution pipes, in particular to selectively close or open the distribution pipes, wherein each distribution pipe is interposed between a respective pair of throttling members, at least one of which is movable to selectively move the throttling members towards each other or move the throttling members away from each other, and wherein a single throttling member [of the plurality of throttling members] is configured to adjust air passage cross-section of two adjacent distribution pipes.
Kyoritsu Air Tech.(JP 2001-27444 A) teaches an air distribution arrangement for an air conditioner (although not within a vehicle) comprising o main body 1 configured to be coupled to a housing of the air conditioning unit (5), and in which there is formed a distribution chamber configured to be fluidly connected with at least one air transport conduit formed within the housing of the air conditioning unit (5), and a plurality of distribution pipes (2a. 2b, 2c, 2d 2e, 2f) connected with the main body (1) and configured to be connected with respective ai outlets (3a, 3b, 3c, 3d, 3e, 3f) for distributing air within a cabin of a vehicle, wherein each of said distribution pipes is flexible and at least in part inflatable due to an air flow within it (implicitly disclosed since an air flow within a flexible pipe will at least in part inflate the pipe if the air pressure is higher than a certain pressure) (see Written Opinion of the Italian Search Report).  However, Kyoritsu Air Tech. also fails to teach or suggest the arrangement combination of claim 1, and in particular comprising a plurality of throttling members [disposed such that they successively alternate with] the distribution pipes said the distribution pipes and controllable to adjust air passage cross-section of the distribution pipes, in particular to selectively close or open the distribution pipes, wherein each distribution pipe is interposed between a respective pair of throttling members, at least one of which is movable to selectively move the throttling members towards each other or move the throttling members away from each other, and wherein a single throttling member [of the plurality of throttling members] is configured to adjust air passage cross-section of two adjacent distribution pipes.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Clemente (US 2012/0203311 A1) teaches an air flow arrangement with a plurality of flexible air flow conduits 54.
Goobeck (US 6902473 B1) teaches a vehicle ventilation system with a plurality of flexible air flow conduits 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763